Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1-7 are objected to because of the following informalities: 

For claim 1, line 16 recites “on”, which should be changed to –one—before “processing unit from another one”

Claims 2-7 depend on claim 1 and incorporate the informalities. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 8, 10-11, 14, 15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kocolosky et al (US Patent Application Publication 20170373955), in view of Piga et al (US Patent Application Publication 2017/0160781). 

For claim 1, Kocolosky et al teach the following limitations: A system comprising: a plurality of processing units (Fig 1; each node is a processing unit; the cluster agent is the first processing unit); and one or more links between the plurality of processing units (the links along with network is shown in Fig 1); wherein a first processing unit of the plurality of processing units  (cluster agent 105 in Fig 1) is configured to: partition a common computing task into a plurality of task portions ([0029] mentions about SPMD implementation; [0005] mentions that workload is split up into a plurality of tasks simultaneously on the plurality of nodes); and assign the plurality of task portions to the plurality of processing units other than the first processing unit ; wherein each processing unit other than the first processing unit of the plurality of processing units is configured to perform an assigned task portion of the plurality of task portions (the nodes shown in Fig 1 executes the tasks; [0003]; [0005]; Fig 5; [0048]-[0049] explains how the tasks in parallel application is assigned and executed to different nodes; As Fig 5 shows, the tasks are executed in parallel and later these tasks are synchronized together); and wherein at least one processing unit of the plurality of processing units assigned one of the plurality of task portions is configured to change a time at which a given task portion is performed with respect to task portions being performed by other processing units ([0018]-[0021] mention about balanced execution, which is further explained in [0005], [0058], [0060]-[0061]; as [0047] mentions that nodes on critical path increase the power to reduce computation time and nodes on non-critical path reduce power resulting increased computation time; thus the nodes are configured to increase/decrease their power so that the task execution time is changed; [0052]), responsive to data received from another one of the plurality of processing units assigned a task portion of the plurality of task portions (Fig 7-  Fig 8 shows how the TEM model is generated; the tasks information is inputted from the nodes to TEM (705 and 805); [0054]-[0055] mentions that TEM determines whether a task require more time based on the performance counters) . 

Kocolosky et al do not explicitly mention the following limitations: 
power consumption data received by the at least one processing unit from another one of the plurality of processing units assigned a task portion of the plurality of task portions  
In other word, Kocolosky et al generates a model based on each nodes inputs (Fig 11) and then sends the model to the nodes to execute the model ([0051]; [0055]). Although Kocolosky et al does not explicitly mention that these counter values represent the power data, the TEM is used to adjust power value of the nodes. 

Piga et al teach a system power consumption data received by the at least one processing unit from another one of the plurality of processing units assigned a task portion of the plurality of task portions (Fig 2; [0039] mention that power consumption data of other nodes is sent to the node via system information; thus power consumption data of one node is sent to other nodes) to change the time at which the task is performed ( 425 in Fig 4; [0043][0051]-[0052] mentions that nodes boost power to speed up execution of the task). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kocolosky et al and Piga et al. Both Kocolosky et al and Piga et al employs a cluster agent where the cluster agent collects data from each nodes and the node adjusts power consumption. Therefore, with the teachings of Piga et al, the cluster agent can send the power consumption information of other nodes to the node so that the nodes are aware of the overall power situation in the 

For claim 3, Kocolosky et al [0003] mentions same application or workload is splitted. Fig 4 teaches one power supply is shared by the nodes. Piga [0039] mentions about global and node power cap ([0039]). Thus there is a power limit of a power supply shared by the units. The system checks whether these limits are exceeded.  

For claim 4, Kocolosky et al [0047] mention about increased computation time for non-critical path node. 

For claim 7, Fig 2 Piga shows the link to share the power data. 

For claim 8, A method comprising: partitioning, by a first processing unit of a plurality of processing units (Fig 1; each node is a processing unit; the cluster agent is the first processing unit), a common computing task into a plurality of task portions ([0029] mentions about SPMD implementation; [0005] mentions that workload is split up into a plurality of tasks simultaneously on the plurality of nodes); assigning, by the first processing unit, the plurality of task portions to the plurality of processing units other than the first processing unit (cluster agent assigns the tasks to the nodes; [0029]; [0003]-[0006]); performing, by each processing unit other than the first processing unit of the plurality of processing units, an assigned task portion of the plurality of task portions (the nodes shown in Fig 1 executes the tasks; [0003]; [0005]; ; and 3 / I [Application Serial No. 16/116,286 - Filed August 29, 2018 changing, by at least one processing unit of the plurality of processing units assigned one of the plurality of task portions, a time at which a given computing task is performed with respect to tasks being performed by other processing units ([0018]-[0021] mention about balanced execution, which is further explained in [0005], [0058], [0060]-[0061]; as [0047] mentions that nodes on critical path increase the power to reduce computation time and nodes on non-critical path reduce power resulting increased computation time; thus the nodes are configured to increase/decrease their power so that the task execution time is changed; [0052]), responsive to data received from another one of the plurality of processing units assigned a task portion of the plurality of task portions (Fig 7-  Fig 8 shows how the TEM model is generated; the tasks information is inputted from the nodes to TEM (705 and 805); [0054]-[0055] mentions that TEM determines whether a task require more time based on the performance counters) . 

Kocolosky et al do not explicitly mention the following limitations: 
power consumption data received by the at least one processing unit from another one of the plurality of processing units assigned a task portion of the plurality of task portions  

In other word, Kocolosky et al generates a model based on each nodes inputs (Fig 11) and then sends the model to the nodes to execute the model ([0051]; [0055]). Although 

Piga et al teach a system power consumption data received by the at least one processing unit from another one of the plurality of processing units assigned a task portion of the plurality of task portions (Fig 2; [0039] mention that power consumption data of other nodes is sent to the node via system information; thus power consumption data of one node is sent to other nodes) to change the time at which the task is performed ( 425 in Fig 4; [0043][0051]-[0052] mentions that nodes boost power to speed up execution of the task). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kocolosky et al and Piga et al. Both Kocolosky et al and Piga et al employs a cluster agent where the cluster agent collects data from each nodes and the node adjusts power consumption. Therefore, with the teachings of Piga et al, the cluster agent can send the power consumption information of other nodes to the node so that the nodes are aware of the overall power situation in the system. This information helps a node to determine how much power can be increased for a critical node. This enhances performance of the system.  

For claim 10, Kocolosky et al [0003] mentions same application or workload is splitted. Fig 4 teaches one power supply is shared by the nodes. Piga [0039] mentions about 

For claim 11,  Kocolosky et al [0047] mention about increased computation time for non-critical path node. 

For claim 14, Fig 2 Piga shows the link to share the power data. 

For claim 15, An apparatus comprising: a first processing unit (the cluster agent is the first processing unit; Fig 1); and a plurality of processing units (nodes in Fig 1); wherein the first processing unit is configured to: partition a common computing task into a plurality of task portions ([0029] mentions about SPMD implementation; [0005] mentions that workload is split up into a plurality of tasks simultaneously on the plurality of nodes); and assign the plurality of task portions to the plurality of processing units (cluster agent assigns the tasks to the nodes; [0029]; [0003]-[0006]); and wherein at least one processing unit of the plurality of processing units is configured to: perform an assigned task portion of the plurality of task portions  (the nodes shown in Fig 1 executes the tasks; [0003]; [0005]; Fig 5; [0048]-[0049] explains how the tasks in parallel application is assigned and executed to different nodes; As Fig 5 shows, the tasks are executed in parallel and later these tasks are synchronized together); and change a time at which a given task portion is performed with respect to task portions being performed by other processing units ([0018]-[0021] mention about balanced execution, which is further explained in [0005], [0058], [0060]-[0061]; as , responsive to data received from another one of the plurality of processing units assigned a task portion of the plurality of task portions (Fig 7-  Fig 8 shows how the TEM model is generated; the tasks information is inputted from the nodes to TEM (705 and 805); [0054]-[0055] mentions that TEM determines whether a task require more time based on the performance counters) . 

Kocolosky et al do not explicitly mention the following limitations: 
power consumption data received by the at least one processing unit from another one of the plurality of processing units assigned a task portion of the plurality of task portions  

In other word, Kocolosky et al generates a model based on each nodes inputs (Fig 11) and then sends the model to the nodes to execute the model ([0051]; [0055]). Although Kocolosky et al does not explicitly mention that these counter values represent the power data, the TEM is used to adjust power value of the nodes. 

Piga et al teach a system power consumption data received by the at least one processing unit from another one of the plurality of processing units assigned a task portion of the plurality of task portions (Fig 2; [0039] mention that power consumption data of other nodes is sent to the node via system information; thus power consumption data of one 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kocolosky et al and Piga et al. Both Kocolosky et al and Piga et al employs a cluster agent where the cluster agent collects data from each nodes and the node adjusts power consumption. Therefore, with the teachings of Piga et al, the cluster agent can send the power consumption information of other nodes to the node so that the nodes are aware of the overall power situation in the system. This information helps a node to determine how much power can be increased for a critical node. This enhances performance of the system.  

For claim 17, Kocolosky et al [0003] mentions same application or workload is splitted. Fig 4 teaches one power supply is shared by the nodes. Piga [0039] mentions about global and node power cap ([0039]). Thus there is a power limit of a power supply shared by the units. The system checks whether these limits are exceeded.  

For claim 18,  Kocolosky et al [0047] mention about increased computation time for non-critical path node. 

For claim 20, Fig 2 Piga shows the link to share the power data. 

Allowable Subject Matter
Claims 2, 5-6, 9, 12-13, 16 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186